Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 8-10 and 12-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shpunt et al (US 9,703,096 B2).
Regarding claim 1, Shpunt et al discloses a micromachined mirror assembly (Figs. 1-3), comprising:
a base (30) configured to tilt (para [0025] lines 2-3) around a base tilting axis (the axis along 34) driven by a first actuator (34 and para [0025]); and
an array of micro mirrors (22 and 24) affixed on the base (30), wherein each micro mirror in the array of micro mirrors is configured to tilt around a respective mirror tilting axis (the axis along 26 and 28) driven by a second actuator different than the first actuator (28 and 26), and each of the 

Regarding claim 2, the micromachined mirror assembly of claim 1, wherein each micro mirror in the array of micro mirrors is configured to tilt around the base tilting axis as the base tilts (see Figs. 2 and 3, 30 is tilted within 32).

Regarding claim 3, the micromachined mirror assembly of claim 1, wherein the tilting of each micro mirror in the array of micro mirrors around the respective mirror tilting axis is synchronized (para [0026]).

	Regarding claim 4, the micromachined mirror assembly of claim 1, wherein the base tilting axis is orthogonal to the mirror tilting axes (see Figs. 1-3, 34 is orthogonal to two 28s and 26).

	Regarding claim 5, the micromachined mirror assembly of claim 1, wherein the base and the array of micro mirrors are configured to tilt at different frequencies (para [0029]).

	Regarding claim 8, the micromachined mirror assembly of claim 1, wherein the base (para [0011] conductive materials) and the array of micro mirrors (para [0028] electromagnetic or piezoelectric drives) are configured to tilt by different driving mechanisms used by the first actuator and the second actuator, respectively.

	Regarding claim 9, the micromachined mirror assembly of claim 8, wherein the base is configured to tilt by electromagnetic driving or thermal driving (para [0011] conductive materials).

Regarding claim 10, the micromachined mirror assembly of claim 8, wherein each micro mirror in the array of micro mirrors is configured to tilt by electrostatic driving or piezoelectric driving (para [0028]).

Regarding claim 12, a scanner for light detection and ranging (LiDAR), comprising:
a second actuator (26, 28);
a first actuator (34) different from the first actuator (para [0028] electromagnetic or piezoelectric drives); and
the micromachined mirror assembly, comprising:
a base configured to tilt around a base tilting axis driven by the first actuator; and an array of micro mirrors affixed on the base, wherein each micro mirror in the array of micro mirrors is configured to tilt around a respective mirror tilting axis driven by the second actuator, and each of the mirror tilting axes is parallel to one another and is nonparallel to the base tilting axis (see rejection for claim 1).

Regarding claim 13, the scanner of claim 12, wherein a driving force provided by the first actuator is greater than a driving force provided by the second actuator (para [0029]).

Regarding claim 14, the scanner of claim 12, wherein the first actuator is an electrostatic actuator or a piezoelectric actuator (para [0028] electromagnetic or piezoelectric drives).

Regarding claim 15, the scanner of claim 12, wherein the second actuator is an electromagnetic actuator or a thermal actuator (para [0011] conductive materials).



Regarding claim 17, the scanner of claim 12, wherein the tilting of each micro mirror in the array of micro mirrors around the respective mirror tilting axis is synchronized (see rejection for claim 3).

Regarding claim 18, the scanner of claim 12, wherein the base tilting axis is orthogonal to the mirror tilting axes (see rejection for claim 4).

Regarding claim 19, the scanner of claim 12, wherein the base and the array of micro mirrors are configured to tilt at different frequencies (see rejection for claim 5).

	Regarding claim 20, the method of driving a micormachined mirror assembly comprising the steps of driving is inherently met by the disclosure of the prior art.

Claims 1, 5 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Erlich et al (US 2016/0238834 A1).
Regarding claim 1, Erlich et al discloses a micromachined mirror assembly (Figs. 1-3), comprising:
a base (30) configured to tilt around a base tilting axis (70) driven by a first actuator (34, see para [0032]); and
an array of micro mirrors (24) affixed on the base (30), wherein each micro mirror in the array of micro mirrors is configured to tilt around a respective mirror tilting axis (28) driven by a second actuator different than the first actuator (50, see para [0032]), and each of the mirror tilting axes is parallel to 

Regarding claim 5, the micromachined mirror assembly of claim 1, wherein the base and the array of micro mirrors are configured to tilt at different frequencies (paras [0006], [0012]).

Regarding claim 11, the micromachined mirror assembly of claim 1, wherein each micro mirror in the array of micro mirrors has a same dimension and shape (see 24s).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Erlich et al.
Erlich et al discloses the claimed invention as set forth above except for wherein the base is configured to tilt at a frequency between 1 Hz and 100 Hz or  wherein each micro mirror in the array of micro mirrors is configured to tilt at a frequency between 100 Hz and 100 KHz.
.
Response to Arguments

2/18/2021Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 12/15/2020 have been fully considered but they are not persuasive. Applicant argues that the prior art fails to disclose “a base configured to tilt around a base tiling axis driven by the first actuator … the array of micro mirrors is configured to tilt around a respective mirror tilting axis driven by the second actuator.”  Examiner disagrees.
The base 32 is tilted around the axis along 34 (see Fig. 3, 34 is tilted out of the plane) and is driven by the actuator 34.  Applicant fails to claim an actuator that is structurally any different actuator than the prior art.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNCHA P CHERRY whose telephone number is (571)272-2310.  The examiner can normally be reached on M to F 7am to 3:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571)272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





2/18/2021
/EUNCHA P CHERRY/Primary Examiner, Art Unit 2872